 Case 2:18-cv-10633-CBM-E Document 1 Filed 12/26/18 Page 1 of 7 Page ID #:1



 1 MARGO A. FEINBERG (SBN 100655)
     MICHAEL E. PLANK (SBN 290943)
 2 Schwartz, Steinsapir, Dohrmann & Sommers LLP
     6300 Wilshire Boulevard, Suite 2000
 3 Los Angeles, California 90048-5202
     Telephone: (323) 655-4700
 4 E-mail:      maf@ssdslaw.com
                mp@ssdslaw.com
 5
     Attorneys for Petitioners United Food &
 6 Commercial Workers Union, Locals 135, 770,
     and 1428
 7
     JEFFREY S. WOHLNER (SBN 44692)
 8 Wohlner, Kaplon, Cutler, Halford & Rosenfeld LLP
     16502 Ventura Boulevard, Suite 304
 9 Encino, California 91436
     Telephone: (818) 501-8030
10 E-mail:      jwohlner@wkclegal.com
11 Attorneys for Petitioner United Food &
     Commercial Workers Union, Local 1167
12
     JOSEPH L. PALLER (SBN 82613)
13 Gilbert & Sackman LLP
     3699 Wilshire Boulevard, Suite 1200
14 Los Angeles, California 90010
     Telephone: (323) 938-3000
15 E-mail:      jlpaller@gslaw.org
16 Attorneys for Petitioners United Food &
     Commercial Workers Union, Locals 324 and 1442
17

18                            UNITED STATES DISTRICT COURT
19                          CENTRAL DISTRICT OF CALIFORNIA
20
      UNITED FOOD AND                                        CASE NO. 2:18-CV-10633
21    COMMERCIAL WORKERS
      UNION, LOCALS 135, 324, 770,                           VERIFIED PETITION FOR AN
22    1167, 1428 AND 1442, an                                ORDER COMPELLING
      unincorporated association,                            ARBITRATION PURSUANT TO A
23                                                           COLLECTIVE BARGAINING
                       Petitioners,                          AGREEMENT
24
                 vs.                                         [29 U.S.C. §185(a)]
25
      RALPHS GROCERY COMPANY,
26    a California corporation,
27                     Respondent.
28


     ID 365976                  VERIFIED PETITION FOR AN ORDER COMPELLING ARBITRATION PURSUANT TO A COLLECTIVE BARGAINING AGREEMENT
  Case 2:18-cv-10633-CBM-E Document 1 Filed 12/26/18 Page 2 of 7 Page ID #:2



 1                                 JURISDICTION AND VENUE
 2               1.   This is an action pursuant to Section 301(a) of the Labor-Management
 3 Relations Act (“LMRA”), as amended, 29 U.S.C. §185(a), to compel arbitration of

 4 a dispute between Petitioner United Food and Commercial Workers Union Locals

 5 135, 324, 770, 1167, 1428 and 1442 (“the Union” or “Locals”) and Respondent

 6 Ralphs Grocery Company (“Ralphs” or “the Employer”) concerning a grievance

 7 filed by the Unions over the Employer’s use of a separate company – Insta-Cart –
 8 to perform bargaining unit work. This Court has jurisdiction under 29 U.S.C.

 9 §185(a) and 28 U.S.C. §1331.

10               2.   Venue is proper in this District pursuant to 29 U.S.C. §185(c).
11 Petitioners Local 135, et al. have offices in and represent members throughout the

12 Central District, including those employed by Respondent. In addition, the dispute

13 arose within the Central District, as the Employer operates numerous retail stores

14 within the Central District.

15                                                    PARTIES
16               3.   Petitioners Local 135, et al. are each a “labor organization”
17 representing employees of Respondent for the purposes of collective bargaining

18 within the meaning of Section 2(5) of the National Labor Relations Act (“NLRA”),

19 29 U.S.C. §152(5). The Unions are duly organized unincorporated associations,
20 authorized to do and doing business in various counties in California, with Locals

21 324, 770, 1428 and 1442 all doing business in Los Angeles County, State of
22 California, and representing employees of Respondents in an industry affecting

23 commerce within the meaning of Section 301(a) of the LMRA, 29 U.S.C. §185(a).
24               4.   Respondent is an “employer” in an industry affecting commerce
25 within the meaning of Section 2(2) of the NLRA, 29 U.S.C. §152(2). The Unions
26 are informed and believe, and thereupon allege, that Respondent, is now and, at all

27 times material herein, has been a corporation operating under the laws of the State
28 //

                                                              1
     ID 365976                  VERIFIED PETITION FOR AN ORDER COMPELLING ARBITRATION PURSUANT TO A COLLECTIVE BARGAINING AGREEMENT
  Case 2:18-cv-10633-CBM-E Document 1 Filed 12/26/18 Page 3 of 7 Page ID #:3



 1 of California and authorized to do and doing business in the County of

 2 Los Angeles, State of California.

 3                                                   PETITION
 4               5.   On or about March 7, 2016, the Unions and the Employer entered into
 5 a written Collective Bargaining Agreement (“Collective Bargaining Agreement”).

 6 This Collective Bargaining Agreement was in full force and effect when the

 7 Unions filed their grievance relating to Insta-Cart, dated November 14, 2017.
 8 A true and correct copy of the Collective Bargaining Agreement is attached hereto

 9 and incorporated herein by reference as Exhibit “A.”

10               6.   Article 12 of the Collective Bargaining Agreement, entitled
11 “Adjustment and Arbitration” sets forth a grievance and arbitration procedure to

12 resolve any and all disputes relating to the Agreement. Article 12 A states:

13                    Any and all matters of controversy, dispute or
14                    disagreement of any kind or character existing between
15                    the parties and arising out of or in any way involving the
16                    interpretation or application of the terms of this
17                    Agreement, except as may be otherwise provided in
18                    Section D of this Article, shall be settled and resolved by
19                    the procedures and in the manner hereinafter set forth.
20               7.   Article 12 further provides for final and binding arbitration of any
21 grievances that have not been resolved by the parties through the prior steps in the
22 grievance procedure.

23               8.   On November 14, 2017, the Unions filed a grievance alleging that the
24 Employers had violated the Collective Bargaining Agreement. A true and correct

25 copy of the grievance is attached hereto and incorporated herein by reference as
26 Exhibit “B.”

27               9.   On January 24, 2018, the Unions demanded arbitration of the
28 grievance and requested the Employer to contact the Union’s attorney to begin the

                                                              2
     ID 365976                  VERIFIED PETITION FOR AN ORDER COMPELLING ARBITRATION PURSUANT TO A COLLECTIVE BARGAINING AGREEMENT
  Case 2:18-cv-10633-CBM-E Document 1 Filed 12/26/18 Page 4 of 7 Page ID #:4



 1 process of selecting an arbitrator. A true and correct copy of this demand for

 2 arbitration is attached hereto and incorporated herein by reference as Exhibit “C.”

 3               10.   Over the course of several months the parties engaged in discussions
 4 seeking to settle the grievance. Finally, on April 4, 2018 Michael D. Four on

 5 behalf of the Unions advised Ray Deeny, Counsel for the Employer, that the

 6 Unions wanted to finally arbitrate the grievance and requested Mr. Deeny to

 7 engage in selecting an arbitrator. A true and correct copy of this e-mail is attached
 8 hereto and incorporated herein by reference as Exhibit “D.”

 9               11.   On April 12, 2018, after receiving no response to the April 4, 2018
10 communication, Mr. Four sent an e-mail to Mr. Deeny again asking him to engage

11 in the selection of an arbitrator with Union Counsel. A true and correct copy of

12 this e-mail is attached hereto and incorporated herein by reference as Exhibit “E.”

13               12.   On April 13, 2018, Mr. Deeny responded by requesting that the
14 parties contact the FMCS to order a list of arbitrators to choose from. A true and

15 correct copy of this e-mail is attached hereto and incorporated herein by reference

16 as Exhibit “F.”

17               13.   A list of arbitrators was received online on that same day, April 13,
18 2018. A true and correct copy of the FMCS List is attached hereto and

19 incorporated herein by reference as Exhibit “G.” On April 20, 2018, Michael Four
20 e-mailed Mr. Deeny to inquire as to when he would be available to strike names

21 from the FMCS list. A true and correct copy of this e-mail is attached hereto and
22 incorporated herein by reference as Exhibit “H.”

23               14.   Mr. Deeny did not respond to the April 20th e-mail by April 30, 2018,
24 so Union Counsel again e-mailed Mr. Deeny and asked him again to strike names

25 from the FMCS list. A true and correct copy of this e-mail is attached hereto and
26 incorporated herein by reference as Exhibit “I.”

27               15.   Finally on May 4, 2018, Union Counsel sent a letter to Mr. Deeny by
28 e-mail and regular mail reiterating the prior requests to select an arbitrator. The

                                                               3
     ID 365976                   VERIFIED PETITION FOR AN ORDER COMPELLING ARBITRATION PURSUANT TO A COLLECTIVE BARGAINING AGREEMENT
  Case 2:18-cv-10633-CBM-E Document 1 Filed 12/26/18 Page 5 of 7 Page ID #:5



 1 letter also advised Mr. Deeny that if he failed to respond, the Unions would have

 2 no choice but to compel arbitration. A true and correct copy of this letter is

 3 attached hereto and incorporated herein by reference as Exhibit “J.”

 4               16.   On May 7, 2018, Mr. Deeny responded, but declined to participate in
 5 the selection of an arbitrator at that time. A true and correct copy of this letter is

 6 attached hereto and incorporated herein by reference as Exhibit “K.”

 7               17.   Over the summer and fall of 2018, the Unions attempted to resolve the
 8 grievance with the Employer, but the Employer failed and refused to provide

 9 information relevant to its resolution, and failed to set meetings to discuss its

10 resolution. On October 23, 2018, the Union renewed its demand to set the

11 grievance for arbitration. A true and correct copy of this correspondence is

12 attached hereto and incorporated herein by reference as Exhibit “L.”

13               18.   On November 1, 2018, Mr. Four sent a letter to Mr. Deeny, indicating
14 his intention to request a list of arbitrators from the FMCS, and requesting

15 Mr. Deeny’s cooperation in selecting an arbitrator from that list. A true and

16 correct copy of this letter is attached hereto and incorporated herein by reference as

17 Exhibit “M.” A list of arbitrators was received from the FMCS on November 12,

18 2018. A true and correct copy of the second FMCS List is attached hereto and

19 incorporated herein by reference as Exhibit “N.”
20               19.   On December 10, 2018, Counsel for the Unions Margo A. Feinberg
21 emailed Mr. Deeny and requested that he participate in selecting an arbitrator from
22 the FMCS lists. A true and correct copy of this correspondence is attached hereto

23 and incorporated herein by reference as Exhibit “O.”
24               20.   On December 13, 2018, Mr. Deeny responded that the Employer
25 refused to set the grievance for arbitration. A true and correct copy of this
26 correspondence is attached hereto and incorporated herein by reference as

27 Exhibit “P.”
28 //

                                                              4
     ID 365976                  VERIFIED PETITION FOR AN ORDER COMPELLING ARBITRATION PURSUANT TO A COLLECTIVE BARGAINING AGREEMENT
  Case 2:18-cv-10633-CBM-E Document 1 Filed 12/26/18 Page 6 of 7 Page ID #:6



 1               21.   As of the filing date of this instant Petition, Mr. Deeny and the
 2 Employer have still not selected an arbitrator with the Unions.

 3               22.   A complaint, dispute or controversy exists in which the Unions claim
 4 that the Employer has breached the obligations assumed by it under the terms of

 5 the Collective Bargaining Agreement.

 6               23.   The Unions have issued the Employer written demands for arbitration,
 7 and the employer is therefore required to arbitrate the dispute describe or covered
 8 by the grievance.

 9               24.   The Employer has not agreed and will not agree to submit to
10 arbitration the grievance pursuant to the Collective Bargaining Agreement.

11               25.   The Employer’s failure to proceed to arbitration on the grievance is
12 without excuse, without merit, unjustified, dilatory, frivolous and done in bad faith,

13 vexatiously and/or for oppressive reasons.

14               26.   The Unions have been forced to retain the Law Firm of Schwartz,
15 Steinsapir, Dohrmann & Sommers LLP and other Union Counsel to bring this

16 Petition to enforce the Union’s contractual rights to compel the Employer to

17 arbitrate the grievance.

18               WHEREFORE, the Unions pray for relief as follows:
19               1.    For an Order of the Court compelling the Employer to submit the
20 above mentioned grievance to arbitration pursuant to the terms of the Collective

21 Bargaining Agreement attached hereto as Exhibit “A.”
22               2.    For an Order of the Court directing the Employer to select an
23 arbitrator with the Union by a date certain.
24               3.    For its reasonable attorneys’ fees.
25 //
26 //

27 //
28 //

                                                               5
     ID 365976                   VERIFIED PETITION FOR AN ORDER COMPELLING ARBITRATION PURSUANT TO A COLLECTIVE BARGAINING AGREEMENT
 Case 2:18-cv-10633-CBM-E Document 1 Filed 12/26/18 Page 7 of 7 Page ID #:7



 1               4.   For costs of suit incurred herein.
 2               5.   For such other and further relief as this Court deems just and proper.
 3

 4 DATED: December 26, 2018

 5                                                       MARGO A. FEINBERG
                                                         MICHAEL E. PLANK
 6                                                       SCHWARTZ, STEINSAPIR, DOHRMANN
                                                          & SOMMERS LLP
 7
 8                                                       By /s/ Michael E. Plank
                                                           Attorneys for Petitioners
 9                                                         United Food & Commercial Workers
                                                           Union, Locals 135, 770 and 1428
10

11                                                       JEFFREY S. WOHLNER
                                                         WOHLNER, KAPLON, CUTLER,
12                                                       HALFORD & ROSENFELD LLP
13
                                                         By /s/ Jeffrey S. Wohlner
14                                                         Attorneys for Petitioner United Food &
                                                           Commercial Workers Union, Local 1167
15

16                                                       JOSEPH L. PALLER
                                                         GILBERT & SACKMAN LLP
17

18                                                       By /s/ Joseph L. Paller
                                                           Attorneys for Petitioners United Food &
19                                                         Commercial Workers Union, Locals 324
                                                           and 1442
20

21
22

23
24

25
26

27
28

                                                              6
     ID 365976                  VERIFIED PETITION FOR AN ORDER COMPELLING ARBITRATION PURSUANT TO A COLLECTIVE BARGAINING AGREEMENT
